Citation Nr: 1802121	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1985 to February 1986, as well as in the Air National Guard, Army National Guard, and Navy Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  During the course of the appeal, the claims file was transferred to the RO in Waco, Texas.

The Veteran did not file a VA Form 9 (Appeal to the Board) in response to the April 2014 Statement of the Case for the issue on appeal.  Nevertheless, there is no indication that the case has been closed for failure to file a timely substantive appeal because it was certified to the Board in an October 2014 VA Form 8 (Certification of Appeal).  See Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009).  As such, the issue is listed on the title page for appellate review.

In April 2017, the Veteran testified at a video conference hearing before the undersigned.  The record was held open for 60 days.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Remand is necessary in this case because the Veteran submitted private audiological evaluation reports dated May 2010 and December 2012 from the El Paso Ear, Nose & Throat Associate.  At the April 2017 Board hearing, the Veteran indicated there may be additional private treatment records relevant to his service-connected bilateral hearing loss.  As a result, a remand is needed to obtain these potentially relevant identified outstanding private treatment records for the issue on appeal.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2017)).

Additionally, the service-connected bilateral hearing loss was last addressed in a January 2011 VA audiological examination.  Since that examination, a December 2012 private audiogram report documented worsened average puretone thresholds and Maryland CNC word recognition scores in both ears.  The Veteran also reported at the April 2017 Board hearing that he uses closed captioning on the television, looks at people when they are talking, repeats things of that nature, and believes his hearing has probably worsened since the last VA audiological examination.  In light of these findings, an additional examination is needed to properly adjudicate the service-connected bilateral hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any private treatment facilities, other than the l Paso Ear, Nose & Throat Associates in El Paso, Texas, at which he sought treatment for his bilateral hearing loss and provide him with the appropriate release forms.

Then, make appropriate efforts to obtain any outstanding records so authorized for release from the El Paso Ear, Nose & Throat Associates in El Paso, Texas, and any other facility identified by the Veteran.  All negative replies should be documented and the Veteran should be notified.  

Also, obtain and associate with the claims file all relevant outstanding VA treatment records from the El Paso VA Outpatient Clinic (VAOPC) dated from August 2010 forward.

2.  Then, schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his bilateral hearing loss.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, along with a complete rationale for any opinions provided.

3.  Then, the AOJ should review the examination report and medical opinion to ensure that the requested information was provided.  If the report or opinion is deficient in any manner, the AOJ must implement corrective procedures.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


